DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure is objected to because it exceeds 15 lines. New abstract with number of lines 15 or less is required.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Regarding claim 1, the claim recites:
1) a computer that specifies a manufacturing condition in each manufacturing process of a manufacturing flow;uses manufacturing condition data and quality data at a plurality of time points including a current time point from the manufacturing flow to build a collection of models related to the manufacturing condition and quality;
2) builds models each being built for a manufacturing state change as a plurality of models in a case of including manufacturing state changes in the manufacturing process of the manufacturing flow;
3) uses the collection of models and a quality target value to calculate, in the collection of models, a predicted value of manufacturing condition data at a next time point as first data based on learning in a first learning model;
4) uses the collection of models as well as the manufacturing condition data and quality data at the current time point to predict quality data at a next time point and calculate a quality error between the quality data at the next time point and the quality data at the current time point;
5) uses the first data and the quality error to specify manufacturing condition data at the next time point based on learning in a third learning model.
The limitation of a computer that specifies a manufacturing condition in each manufacturing process of a manufacturing flow, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a computer” language, “specifies” in the context of this claim encompasses the user manually drafts manufacturing condition with help of a pen and papers, as long the manufacturing condition are very simple.
Similarly, the limitation of uses manufacturing condition data and quality data at a plurality of time points including a current time point from the manufacturing flow to build a collection of models related to the manufacturing condition and quality, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “build” in the context of this claim encompasses the user manually drafts a collection of transfer functions with help of a pen and papers, as long the transfer functions are very simple.
Similarly, the limitations of 3)-5), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because additional elements in the claim either merely further limiting the scope of abstract ideas, stating merely technical environment of these abstract ideas, for example, “uses manufacturing condition data and quality data at a plurality of time points including a current time point from the manufacturing flow” and “at a time of building the collection of models”. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited stores and outputs ..., that is mere instruction to apply an exception using a generic computer and/or sensing component cannot provide an inventive concept. The recited “system” and “computer", are recited at a high level of generality and are recited as performing generic functions routinely used in computer. The claim is not patent eligible.

Regarding claims 2-13 and 15, similarly to claim 1, the claims recites calculate …, specify …. converts …, divides …, builds …, specifying …, building …, and built …, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Similarly to claim 1, this judicial exception is not integrated into a practical application because additional elements in these claims either merely further limiting the scope of abstract ideas, stating merely technical environment of these abstract ideas, for example, “the second learning model includes a state space model or a reinforcement learning model”. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Similarly to claim 1, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited displays …, acquires …, storing and outputting ..., and executed … that are mere instructions to apply an exception using a generic computer and/or sensing component cannot provide an inventive concept. The recited “system” and “computer", are recited at a high level of generality and are recited as performing generic functions routinely used in computer. The claims are not patent eligible.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “build a model” in line 8, “building the model” in line 10, “uses the model” in line 14, “in the model” in line 15 and “uses the model” in line 18. The relationship between “model” recited above and “models” recited in lines 10 and 11 are not clear. For examination purpose, “build a model” in line 8, “building the model” in line 10, “uses the model” in line 14, “in the model” in line 15 and “uses the model” in line 18 will be construed as “build a collection of models”, “building the collection of models”, “uses the collection of modes”, “in the collection of models” and “uses the collection of models”, respectively.

Claim 1 recites “a learning model” in 2nd to the last paragraph. 
Claim 2 recites “the learning model” in last paragraph. 
Claim 3 recites “the learning model” in last paragraph.
Claim 9 recites “the learning model” in last paragraph.
The relationship among “a first leaning model” in claim1, “a learning model’ in claim 1, “a second learning model” in claim 2, “the learning model” in claims 2-3 and 9 are not clear. For examination purpose, “a learning model” in 2nd to the last paragraph in claim 1 will be construed as “a third learning model”, “the learning model” in claims 2-3 and 9 will be construed as “the third learning model”.

Claim 6 recites “the model” that lacks antecedent. For examination purpose, “the model” will be construed as “the collection of models”.

Claim 13 recites “the respective models” that lacks antecedent. For examination purpose, “the respective models” will be construed as “the collection of models”.

Claim 15 recites “build a model” in line 8, “building the model” in line 10, “using the model” in line 14, and “in the model” in line 15 and “using the model” in line 18. The relationship between the “model” recited above and “models” recited in lines 10 and 11 are not clear. For examination purpose, “build a model” in line 8, “building the model” in line 10, “using the model” in line 14, “in the model” in line 15 and “using the model” in line 18will be construed as “build a collection of models”, “building the collection of models”, “using the collection of modes”, “in the collection of models”, and “using the collection of modes” respectively.

Regarding dependent claims 2-14, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ito US 20020143417 A1, in view of Yoshinaga US 20170286841 A1 and Gardner US 5872376 A.

Regarding claim 1, Ito teaches a manufacturing condition specifying system (Figs. 1-2 [0041] [0042]), comprising:
a computer that specifies a manufacturing condition in each manufacturing process of a manufacturing flow, wherein the computer (Figs. 1-2 [0035] – [0040] process conditions in manufacturing flow are specified);
uses manufacturing condition data and quality data at a plurality of time points including a current time point from the manufacturing flow to build a collection of models related to the manufacturing condition and quality (Fig. 2 [0009] [0043] [0047] [0049] [0050] the characteristics data – quality data and processing conditions for controlling the characteristics – manufacturing condition data up to this point of time – including a current time point are used to build causal relations – models, the models are adjusted when the models are applied with newly obtained manufacturing data.);
uses the collection of models and a quality target value to calculate, in the collection of models, a predicted value of manufacturing condition data at a next time point as first data based on learning in a first learning model ([0049] the processing condition to achieve desired product characteristic are obtained based on a learning model);
uses the collection of models as well as the manufacturing condition data and quality data at the current time point to predict quality data at a next time point and calculate a quality error between the quality data ([0009] [0049] current product characteristic – current quality data is obtained based on the current intermediate characteristics in respective steps, the product characteristic at a next time point is predicted based on current product characteristic and processing condition, the processing condition is adjusted to create small error in the product characteristic, means error between the product characteristics are calculated);
uses the first data and the quality error to specify manufacturing condition data at the next time point ([0009] [0049] the processing condition is adjusted to create small error in the product characteristic) based on learning in a third learning model ([0049] minimizing the error by changing the processing condition – third learning); and
stores and outputs information including the specified manufacturing condition data at the next time point ([0049]).
Ito does not explicitly teach:
at a time of building the collection of models, builds models each being built for a manufacturing state change as a plurality of models in a case of including manufacturing state changes in the manufacturing process of the manufacturing flow;
the quality error between the quality data are quality error between the quality data at the next time point and the quality data at the current time point.
Yoshinaga teaches at a time of building the collection of models, builds models each being built for a manufacturing state change as a plurality of models in a case of including manufacturing state changes in the manufacturing process of the manufacturing flow (Fig. 19 [0226] [0204] the time period is divided into time divisions based on points of change, transfer function are generated for each time division – models being built for manufacturing state change);
Gardner US 5872376 A teaches the quality error between the quality data are quality error between the quality data at the next time point and the quality data at the current time point (column 2 lines 14-20 the error are run to run error that is variance of product characteristics between current time point and next time point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito to incorporate the teachings of Yoshinaga and Gardner because they all directed to manufacturing operation control. Building models each being built for a manufacturing state change as a plurality of models in a case of including manufacturing state changes will help provide specific models for the sections that before and after the change. Calculating quality error between the quality data at the next time point and the quality data at the current time point will help control the run to run quality variations.
Ito teaches:
[0041] A simulation personal computer 23 is connected to the process control data base 22. Into this simulation personal computer 23, the intermediate characteristics and the process condition for controlling the characteristic are inputted by using a set of data for each product lot stored in the process control database 22, so that the learning model, expressing a causal relation in the case when the final characteristic is made an output, is provided. At the same time, this simulation personal computer 23 applies the thus made learning model in the characteristic adjusting step, so that the final characteristic is incorporated into a product.

    PNG
    media_image1.png
    736
    1295
    media_image1.png
    Greyscale

[0042] Next, referring to FIG. 2, a procedure of incorporation of the product characteristic, which is conducted by the simulation personal computer 23, will be explained in detail as follows. FIG. 2 is a block diagram showing a flow of processing. In this connection, the following explanations concern control mainly conducted by the simulation personal computer 23.
[0035] In FIG. 1, zirconia ZrO.sub.2 is molded and ground into a shape, the cross section of which is a cup-shape, in step 1. Successively, in step 2, zirconia ZrO.sub.2 is fired. In these steps 1 and 2, the solid electrolyte layer 11 is formed. After that, in step 3, the inner and outer surfaces of the solid electrolyte layer 11are plated with platinum, so that the exhaust side electrode layer 12 and the atmosphere side electrode layer13 are formed. Further, in step 4, the electrode protective layer 14 is formed by the plasma flame coating method etc. Successively, in step 5, a slurry for forming a trap layer is coated so as to form the trap layer 15.
…
[0009] In the characteristic adjusting method of the present invention, when a general classification is made, the major steps consist of a data preparing stage, a model making stage and a model applying stage. In more detail, in the data preparing stage, a set of data, for each product lot, which includes: respective intermediate characteristics obtained in each step before the characteristic adjusting step; a processing condition for controlling the characteristic imparted in the characteristic adjusting step; and a product characteristic, in the characteristic inspecting step, obtained on the basis of the intermediate characteristics in respective steps and the processing condition for controlling the characteristic, is prepared. In the model making stage, a learning model, which expresses a causal relation when the intermediate characteristic and the processing condition for controlling the characteristic are inputted and the product characteristic is outputted, is made by using the sets of data prepared in the above stage. Further, in the model applying stage, in the characteristic adjusting step, the most appropriate processing condition for controlling the characteristic is retrieved from the intermediate characteristics obtained in the steps before the characteristic adjusting step by using the learning model made in the above stage. In the second aspect of the present invention, in this model applying stage, on the assumption of the intermediate characteristics obtained in the steps before the characteristic adjusting step, product characteristics are predicted by changing the processing condition for controlling the characteristic and a processing condition for controlling a characteristic, which is predicted to create small error in a product characteristic, is retrieved.
[0043] …, a set of data (a set of batch processed data) foreach product lot, which are stored and held in the process control data base 22, are prepared. In this case,the set of data are selected with reference to the standard of the intermediate characteristics provided foreach product type (product number). That is, an upper limit and a lower limit of the intermediate characteristics data are previously determined. …
[0047] …, the intermediate characteristics and the processing condition for controlling the characteristic are inputted, and the final characteristic is used as an output and a causal relation between the input and output is quantified by the neural network so as to make a learning model. …
[0049] …, the thus made learning model is applied as follows (model applying stage). The simulation personal computer 23 takes in the intermediate characteristics, obtained in each step (steps 1 to5), of a product, which is being newly manufactured and the manufacturing process of which advances to a step immediately before the characteristic adjusting step (step 5 in FIG. 1). In the characteristic adjusting step
(step 6 in FIG. 1), by using the learning model which has been made as described above, and by studying a change in the final characteristics derived from changing the processing condition for controlling the characteristic, the most appropriate processing condition for controlling the characteristic is retrieved, so that the desirable final product characteristic (for example, the center of the standard) can be obtained. On the assumption of the intermediate characteristics obtained in the steps before the characteristic adjusting step, the final characteristics derived from changing the processing condition for controlling the characteristic is predicted, and the processing condition for controlling the characteristic, the prediction error of which is small, is retrieved.
[0050] …, the manufacturing process of the sensor element 10 is executed successively, and sets of data composed of the intermediate characteristics etc. are accumulated every moment. Even if the learning model is the most appropriate model at a certain point of time, it may not be the most appropriate model at the next point of time. The reason is that the state of a step is changed by various factors. Therefore, when the learning model is applied, it is necessary to adequately grasp a change in the circumstances and also it is necessary to renew and review he model parameters.
Yoshinaga teaches:
[0226] For the sake of convenience, the second division unit 42 has been described in the above-described present example embodiment by taking as an example, a configuration which divides second time-series information on the basis of the predetermined number. A method for dividing second time-series information at the division boundaries (for example, the points of change) where the value of the time-series information illustrated in the second example embodiment changes considerably …

    PNG
    media_image2.png
    899
    1242
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    681
    1193
    media_image3.png
    Greyscale

[0204] FIG. 19 is a table illustrating a specific example of a correlation model generated by the second model generation unit 25 in the fourth example embodiment of the present invention. Referring to FIG. 19 , the first column describes identification information capable of identifying second time-series information and at least one or more the pieces of newly divided second time-series information Q. The second column describes information representing the transform function derived by the second model generation unit 25.
Gardner teaches:
column 2 lines 14-20
It is therefore desirable to implement a process that is capable of producing ultra thin oxides with adequate control over the oxide thickness variation from run to run and that may result in an increased gate-oxide capacitance per unit area while simultaneously reducing or eliminating the occurrence of mobile carriers and other impurities migrating across the gate dielectric structure.

Regarding claim 3, Ito further teaches converts the first data into subspace data to reduce the number of dimensions, and uses the subspace data and the quality error to specify the manufacturing condition data at the next time point based on the learning in the third learning model ([0013] classifying data into clusters and new representative point).

Regarding claim 6, Ito further teaches wherein the collection of models includes a causality model ([0041] causal relation).

Regarding claim 11, Ito further teaches the computer displays, on a display screen of a display device, the manufacturing condition data at the plurality of time points and the subspace data (Figs. 3A-C and 5 [0061] model information are displayed).

Regarding claim 14, Ito further teaches acquires the manufacturing condition data and the quality data at a plurality of time points including the current time point from the manufacturing flow, and transmits the specified manufacturing condition data at the next time point to a manufacturing system that controls the manufacturing flow and set the specified manufacturing condition data at the next time point in each of the manufacturing processes ([0004] and [0049] the specified processing condition are executed).

Regarding claim 15, Ito, Yoshinaga and Gardner together teach claimed system. Therefore, they teach method steps for implementing the system. 

Claims 4-5, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yoshinaga and Gardner as applied to claims 1, 3, 6, 11 and 14-15 above, further in view of Matsushita US 20080147226 A1.

Regarding claim 4, Yoshinaga teaches divides the manufacturing condition data at the plurality of time points into data of a plurality of periods according to time points when a change occurs in the manufacturing process as the manufacturing state changes, and builds the respective models for the data of periods obtained by dividing (Fig. 19 [0226] [0204] the time period is divided into time divisions based on points of change, transfer function are generated for each time division – models being built for manufacturing state change).
The combination of Ito, Yoshinaga and Gardner does not explicitly teach the time points are when a predetermined event occurs in the manufacturing process.
Matsushita teaches the time points are when a predetermined event occurs in the manufacturing process ([0014] time periods divided by maintenance event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito to incorporate the teachings of Matsushita because they all directed to manufacturing operations. 

Regarding claim 5, Matsushita further teaches the event includes a maintenance operation on a manufacturing device in each manufacturing process ([0014] time periods divided by maintenance event).

Regarding claim 10, Matsushita and Yoshinaga together further teach the computer displays each of the models on a display screen of a display device (Matsushita: [0023]; Yoshinaga: Fig. 19 the transform functions).

Regarding claim 12, Matsushita further teaches the computer displays, on a display screen of a display device, the quality data at the plurality of time points and a time point when a predetermined event occurs in the manufacturing process as the manufacturing state change (Figs. 3A-C).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yoshinaga and Gardner as applied to claims 1, 3, 6, 11 and 14-15 above, further in view of Toyama US 20210269281 A1.

Regarding claims 7-9, Toyama teaches the learning models include a state space model or a reinforcement learning model ([0108] state space model).

Allowable Subject Matter

Claims 2 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 2, Ito, Yoshinaga and Gardner do not teach or suggest individually or in combination:
uses the manufacturing condition data at the current time point to calculate a predicted value of manufacturing condition data at a next time point as second data based on learning in a second learning model, and
uses the first data, the second data, and the quality error to specify the manufacturing condition data at the next time point based on the learning in the third learning model.

Regarding claim 13, Ito, Yoshinaga and Gardner do not teach or suggest individually or in combination:
the computer displays, on a display screen of a display device, the specified manufacturing condition data at the next time point, and a model selected among the collection of models and associated with the specified manufacturing condition data at the next time point.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boe US 20060259197 A1 teaches:
Controlling the operation of a plant by predicting a change in the dynamic input values to the plant to effect a change in the output from a current output value at a first time to a desired output value at a second time. The controller includes a dynamic predictive model for receiving the current input value and the desired output value and predicting a plurality of input values at different time positions between the first time and the second time to define a dynamic operation path of the plant between the current output value and the desired output value at the second time. An optimizer then optimizes the operation of the dynamic controller at each of the different time positions from the first time to the second time in accordance with a predetermined optimization method that optimizes the objectives of the dynamic controller to achieve a desired path. This allows the objectives of the dynamic predictive model to vary as a function of time. 
The dynamic model includes a dynamic forward model operable to receive input values at each of the time positions and map the received input values through a stored representation of the plant to provide a predicted dynamic output value. An error generator then compares the predicted dynamic output value to the desired output value and generates a primary error value as a difference therebetween for each of the time positions. An error minimization device then determines a change in the input value to minimize the primary error value output by the error generator. A summation device sums the determined input change value with the original input value for each time position to provide a future input value, with a controller controlling the operation of the error minimization device and the optimizer. This minimizes the primary error value in accordance with the predetermined optimization method.
Shih US 20180224817 A1 teaches generating model before maintenance and updating model after maintenance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T./           Examiner, Art Unit 2115



			/CHUN CAO/                                           Primary Examiner, Art Unit 2115